DETAILED ACTION

The present application (Application No. 16/534,630), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a continuation in part of Application No. 14/460302, now abandoned.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 August, 2022, has been entered.


Status of Claims

Claims 2, 4-5, 8-9, 12. 16, 20-21, are amended. Claim 1, was previously canceled. Therefore, claims 2-21, are currently pending and addressed below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21, as amended recite the limitation: “wherein a region comprising the benefit is displayed to a first set of buyers that are members of the first group and to a second set of buyers that are members of the second group, wherein interaction with the region to receive the benefit is only available to the first set of buyers”. However the original disclosure does not disclose “displaying a region to a first set of buyers, the region comprising the benefit”. Displaying a region to users seems to be akin to presenting a map, however the specification is totally silent about any such feature. 
In addition, the original disclosure does not disclose “wherein interaction with the region to receive the benefit is only available to the first set of buyers”. 
This limitation is not supported anywhere in the original disclosure.  
The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 21, as amended recites the limitation: “wherein a region comprising the benefit is displayed to a first set of buyers that are members of the first group and to a second set of buyers that are members of the second group, wherein interaction with the region to receive the benefit is only available to the first set of buyers”. However, it is totally unclear what the meaning could be of: “displaying a region to a first set of buyers, the region comprising the benefit”. Displaying a region to users seems to be akin to presenting a map, however the specification is totally silent about any such feature. 
Applicant seems to use a unique definition and meaning for the term “region” not clearly identifiable in the specification. While an Applicant can be his/her own lexicographer, newly coined terms must be explicitly defined in the specification, and not just merely described with examples or merely based on Applicant’s opinion or allegation (see MPEP § 2111.01(IV), and MPEP § 2173.05(a)). Since, it is not clear what Applicant is attempting to encompass with the above recitation, the claim fails to meet 35 U.S.C. 112(b). Appropriate clarification and correction is required.
Further, only after proper foundation for the limitation “the region” is provided, the examiner could attempt to understand what needs to take place for “interaction with the region to receive the benefit is only available to the first set of buyers”
It could be argued that maybe the specification may teach “displaying the benefit to a first set of buyers, wherein the benefit is comprised in a region”, and so that then rewriting this claim to define “the region” based on criteria supported in the spec (if indeed available) and building proper claim foundation for the region, could overcome the rejection.
Until proper clarification is provided, for purposes of examining claim 21, the combination of Martino8392 in view of Detwiler1286 and Trandal6080 as formulated in the rejection of claim 2 is taken to teach this limitation.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 2-8, 11-12, 15, 21, are directed to a method, claims 9-10, 13-14, are directed to a system, and claims 16-20 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving, from a client device; determining a first price for the item for sale based on the group membership status associated with the first account identifier; tracking the IP address of the user to determine an approximate location of a first buyer; determining that the approximate location of the first buyer is within a threshold distance of a seller of the item listed in the product listing webpage; generating, for display to the first buyer, an indication of a benefit comprising the first price for the item in the product listing webpage; providing a notification to the first buyer, the notification comprising an indication of a benefit comprising the first price for the item in the product listing webpage, and transmitting the first price and the product listing webpage to the client device.
These claimed steps are steps of collecting/tracking user and merchant data (account identifiers, group identifiers, location identifiers), analyzing data, applying rules such as benefit eligibility rules by correlating proximity data and group membership status with benefit criteria,  making determinations as to whether a benefit applies, and displaying data such as displaying the benefit on a webpage). All these steps, but for the use of generic computer components, are abstract.
The independent claims are directed to a method for providing (to a user) benefit price information for products, in response to a request, wherein the benefit information is based on an location information as a function of proximity to a merchant, and on  group membership status Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing benefit price information on a display.
Step 2A- Prong 2: Additional elements include: a client device, an online marketplace; product listing webpage a network; a system comprising: one or more computer processors, and one or more computer-readable mediums storing instructions. These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely monitor the IP address of users (monitoring traffic across a network). The product listing internet/webpage nature of the display likewise represents a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Regarding the claimed feature of “determining an approximate location of online shoppers", Official Notice is taken that it was old and well known in the art at the filing time of the invention that IP-based geolocation services can only provide an approximate measure of geolocation accuracy (e.g., zip code, city, state and country) (“Everything You Need to Know About IP Based Geolocation”, <https://www.if-so.com/geo-targeting/#:~:text=IP%2Dto%2DLocation%20Accuracy&text=IP%2Dbased%20geolocation%20services%20provide,the%20location%20of%20the%20device>).

The dependent claims have been considered. 
Claims 3, 10, 17, recite: a second request, second account and a second price, and a further second client device additional element. 
Further additional limitations recited in the dependent claims include: subset of the group membership status; additional account identifiers such as a number of purchases a number a geographic location, and age; and first price is lower than the second price.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-11, 13-18, 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of Detwiler et al. (US 20130311286) (hereinafter “Detwiler1286”), and further in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”).

Regarding claims 2, 9, 16, Martino8392 discloses:
A hierarchal posting system and method comprising: determining a first plurality of social network relationship factors associated with a first plurality of users with respect to a first user, determining a second plurality of users from the first plurality of users that have associated social network relationship factors that satisfy a filtering criteria (see at least Martino8392, Abstract).
Users (sellers/advertisers) submit hierarchal posts which are typically classified listings, offering goods or services, listing job openings, listing auction entries, and the like. (a first, a second, and a third user submit first, second, and third hierarchal posts to server 200, respectively) (online marketplace) (marketplace) (see at least Martino8392, fig. 3A, ¶10:22-36)
(first account identifier being included in the first group). (a first account identifier associated with the client device). Users of the system (sellers and buyers alike) must subscribe to the social network (see at least Martino8392, fig. 3A, ¶10:22-27, 10:37-44). Sellers log into the social-network server 200 (see at least Martino8392, fig. 3A, “300”). Prospective buyers log into the social-network server 200 (see at least Martino8392, fig. 3A, “330”).
User subscription identifier representative of “a first account identifier associated with the client device”.
(receiving, from a client device, a first request for a product listing webpage of an online marketplace). Users who are prospective buyers must belong to the social network in order to search and view classified listings (see at least Martino8392, fig. 3A, ¶10:22-27, 10:37-44). Users who are prospective buyers may search for classified listings based upon specified affinity groups or social maps (see at least Martino8392, fig. 3A, 11:59-65). In response to a request for product listing information, filters may be in place so that a restricted number of classified listings are retrieved from the whole classified list. (see at least Martino8392, fig. 3A, 11:16-27). One option allows the buyer to request viewing classified advertisements (see at least Martino8392, fig. 3A, ¶11:10-15). (a first request for a product listing)
(the product listing webpage being associated with a first price designated for a first group and a second price designated for a second group, the first price being different than the second price). Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller.
(determining that the first account identifier is included in the first group). In various embodiments, users may have one or more profiles, for example, a profile for an alumni affinity group, a profile for their business, a profile for close friends. (see at least Martino8392, ¶4:46-48).  Degrees of social separation may also be computed relative to affinity groups, with members of the same affinity group being a first degree; members of directly related affinity groups being a second degree; etc (see at least Martino8392, ¶4:61-64). Tribe mapping, affinity grouping, (see at least Martino8392, ¶6:22-7:9).
(accessing the first price for the item for sale based on the first account identifier being included in the first group). Price distinction based on social distance and/or group affinity criteria (see at least Martino8392, ¶16:12-19). In response to a request for product listing information, filters may be in place so that a restricted number of classified listings are retrieved from the whole classified list (see at least Martino8392, fig. 3A, 11:16-27). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (e.g., affinity group filtering) (see at least Martino8392, fig. 3A, ¶11:17-26).
Per above, Martino8392 teaches a first buyer associated with the first account identifier to whom a first price applies, a second buyer associated with a second account identifier to whom a second  price applies, and so forth.
(transmitting the product listing webpage comprising the indication to the client device associated with the first account identifier). Transmitting and displaying product listings to a user device. Customized classified listings based on social distance can be output to the user, step 390. (see at least Martino8392, fig. 3B, ¶12:10-18), wherein users in a social map from which the social distance is determined, are identified by their user account identifiers (account identifier as claimed). And further as explained above (see at least Martino8392, ¶4:61-64) different social maps can be in reference to different affinity groups. 

It could be argued that Martino8392 does not specifically disclose: (first price). However as explained above, Martino8392 teaches: Classified listing comprising items for sale (see at least Martino8392, ¶1:22-27), sellers who provide customized classified listings being output to the prospective buyers (see at least Martino8392, fig. 3B, ¶12:10-18).
Further, Official Notice is taken that it was old and well known in the art at the filing time of the invention, to include a price for the items for sale listed in a classified listing. Accordingly, given the facts known in the art before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include in the listings of Martino8392, prices that identify the items for sale offered to prospective buyers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include prices in a classified listing so that a prospective buyer may properly decide whether to purchase or not an item in the listing.
 (computer processors) (computer-readable mediums). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Martino8392, fig. 1-2, ¶7:37-10:17) (processor) (memory) (computer readable media). Client devices associated with social members (client device) (see at least Martino8392, fig. 2, “230”, ¶8:30-41).

Martino8392 does not disclose: 
 (monitoring traffic across a network to determine an approximate location of a first buyer associated with the first account identifier based on a predetermined association between an Internet Protocol (IP) address of the client device associated with the first account identifier and the approximate location). 
(determining that the approximate location of the first buyer is within a threshold distance of a seller of the item listed in the product listing webpage).
(in response to determining that the approximate location of the first buyer is within the threshold distance of the seller of the item listed in the product listing webpage, determining that the first account identifier is included in the first group).
However Martino8392 teaches:  Listing may be customized based on geographic location (see at least Martino8392, ¶10:37-41, 11:42-46, 13:54-60).
Detwiler1286 further discloses: A merchant who creates an account with the location based marketing offer server may then define and submit one or more coupons or other types of marketing offers for storage in coupon database 600 or another memory component of marketing offer server 130. In defining the coupon or other type of marketing offer the merchant may also provide the one or more location characteristic(s) (e.g., the coupon may only be output to users who are determined to be (currently or in the future) within “a predetermined distance of a location at which the coupon may be redeemed” (a threshold distance of a seller of the item) and online activities (monitoring traffic across a network) which must be satisfied by a user prior to the corresponding coupon being output to the user. The merchant may also provide one or more specified location(s) at which the coupon may be redeemed. (see at least Detwiler1286, ¶80, 83, 99, 100).
The web browser plug-in enables the marketing offer service (which operated, in accordance with some embodiments, the marketing offer server 130) to receive from the user device an indication of an IP address of the user device and the key words or terms entered into a search engine by the user. The IP address may be used to infer, for example, a location (e.g., zip code, city and state, etc.) of the user (determining that the approximate location of the first buyer) (see at least Detwiler1286, ¶83). Either the IP address or the location determined therefrom may be used as a location characteristic for determining whether the user qualifies for output of an offer. may be redeemed. (see at least Detwiler1286, ¶83, 99, 100).
In addition, Official Notice is taken that it was old and well known in the art at the filing time of the invention that IP-based geolocation services can only provide an approximate measure of geolocation accuracy (e.g., zip code, city, state and country) (“Everything You Need to Know About IP Based Geolocation”, <https://www.if-so.com/geo-targeting/#:~:text=IP%2Dto%2DLocation%20Accuracy&text=IP%2Dbased%20geolocation%20services%20provide,the%20location%20of%20the%20device>). Since Detwiler1286 teaches geographical location determination based on an IP address of the consumer computing device, then given the facts known in the art before the effective filing date of the claimed invention about the accuracy of IP location determination, Detwiler1286 teaches an approximate location of a first buyer.
Per above, Martino8392 teaches a “base” method (device, method or product) for providing discounts or promotions (price distinction) based on conditional criteria/factors about users. Further, the method for providing discounts/promotions (price differentiation) of Martino8392 is based on factors such as location, affinity criteria, and such as a first buyer associated with the first account identifier and with a first price applies, a second price and so forth. Detwiler1286 teaches a “comparable” method for providing discounts or promotions (price distinction) based on conditional criteria/factors about users, which offers the improvement of including factors based on an approximate location of the first buyer is within a threshold distance of a seller of the item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Martino8392 to implement the threshold proximity criteria of. Detwiler1286. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this expansion is applying a known technique (offering price distinction based on factors such as an approximate location of the first buyer is within a threshold distance of a seller of the item) to improve a similar method (offering price distinction based on factors) in the same way, wherein this improved functionality for offering price distinction based group affinity criteria is a predictable result within the capabilities of one of ordinary skill in the art. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since location-based targeting enhances the relevance of the offer.

As explained above, Martino8392 teaches: (first account identifier is included in the first group).
The above combination of Martino8392 in view of Detwiler1286 teaches a determination of “a benefit is available to the first buyer for purchasing the item from the seller that has been determined to be within the threshold distance of the first buyer”; 
Yet, while Martino8392 (and therefore the combination of Martino8392 in view of Detwiler1286) teaches: Classified listing comprising items for sale (see at least Martino8392, ¶1:22-27) and sellers who provide customized classified listings being output to the prospective buyers (see at least Martino8392, fig. 3B, ¶12:10-18), wherein it is noted, a graphical user interface is implicit in said classified listing comprising items for sale and viewable by a prospective buyer; even if it could be argued that the above combination of Martino8392 in view of Detwiler1286 does not specifically disclose: (a notification to the first buyer comprising an indication of a benefit comprising the first price for the item in the product listing webpage, the indication informing the first buyer that the benefit is available to the first buyer for purchasing the item from the seller that has been determined to be within the threshold distance of the first buyer); 
Trandal6080  discloses: 
Reduced prices to a member of the merchant's customer loyalty program (see at least Trandal6080, ¶13, 122). Webpage (a product listing webpage of an online marketplace) displaying “a first price” to members and “a second price” to the general public wherein the first price is a preferential price to loyalty members lower than the second price (see at least Trandal6080, fig. 45, 47, ¶173, 175). Web-based Shopping Assistant system (SA) user interface display of a list of items to be purchased, comprising for each item, the retail price 45320 of each item to be purchased at the indicated merchant; for each item, the member price 45330 of each item to be purchased at the indicated merchant; for each item, the member price 45340 of each item to be purchased at the indicated merchant; for each item, the cash value 45360 of any associated coupon; for each item, the purchase price 45370 to the user after any member discounts, member rebates  (see at least Trandal6080, fig. 45, 47, ¶173, 175). It is noted, that in the context of the web-based product listing of items to be purchased depicted in fig. 45 and 47 of Trandal6080, the member’s price 45330 (first price) of each item to be purchased at the indicated merchant (which is displayed in combination with the retail price 45320 (second price) of each item), represents a “notification” “comprising an indication of a benefit comprising the first price for the item in the product listing webpage”. The examiner further notes that this “notification” of a member’s discount or discounted price is similar to “notification” “630” in fig. 6 of the instant application.
Trandal6080 further discloses: The SA system includes a notification subsystem, which enables the SA system to display alerts/notification messages (e.g., in a Widget application on data terminal 100 or mobile device 210), transmit notification/alert messages to a user's mobile device 210, transmit notification/alert messages to a user's email address, transmit notifications/alert messages to an instant message application, etc  (see at least Trandal6080, ¶123).
Trandal6080 further discloses: Text box notification comprising text (see at least Trandal6080, fig. 33, “33000”, fig. 34, “34000”).

Trandal6080 therefore teaches: “a notification to the first buyer comprising an indication of a benefit comprising the first price for the item in the product listing webpage, the indication informing the first buyer that the benefit is available to the first buyer for purchasing the item from the seller”.
Per above, the combination of Martino8392 in view of Detwiler1286 teaches a “base” method (device, method or product) for offering price distinction based on group affinity criteria and based on threshold proximity to the seller; and Trandal6080 teaches a “comparable” method for offering price distinction based on group affinity criteria, which offers the improvement of further displaying in the same webpage “a first price” to members and “a second price” to the general public.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the combined system of Martino8392 and Detwiler1286, to implement in addition to criteria comprising threshold proximity to the seller, the additional feature of  a webpage which includes a notification comprising an indication of a benefit comprising the first price for the item in the product listing webpage in the form of a member’s price as taught by Trandal6080. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (displaying in the same webpage “a second price” for the general public and a notification of a benefit in the form of “a first price” for members) to improve a similar method (offering price distinction based group affinity criteria) in the same way, wherein this improved functionality for offering price distinction based group affinity criteria is a predictable result within the capabilities of one of ordinary skill in the art. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this notification emphasizes to the user the benefits of being a member, and now when further expanded in view of  Trandal6080, the combination of this notification with threshold proximity to the seller criteria, reinforces even more the targeting relevance of the method and system of the combined system of Martino8392 and Detwiler1286.
The combination of Martino8392 in view of Detwiler1286 and Trandal6080 therefore teaches: “in response to determining that the first account identifier is included in the first group, selectively adding to the product listing webpage, for display to the first buyer, a notification to the first buyer, the notification comprising an indication of a benefit comprising the first price for the item in the product listing webpage, the indication informing the first buyer that the benefit is available to the first buyer for purchasing the item from the seller that has been determined to be within the threshold distance of the first buyer”.

Regarding claims 3, 10, 17, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Since the functionality of Martino8392 of transmitting customized webpage to an account holder’s client device  applies to not just a single social network subscriber, but to plurality of different social network subscribers having different account identifiers, client devices, and unique affinity group affiliation prices, then the rejection arguments of the parent claims over Martino8392 also teach: (first request for a product listing webpage of an online marketplace, second request for a product listing webpage of an online marketplace, etc) (first account identifier associated with the client device, second account identifier associated with the client device, etc), (first price, second price, etc), (first client device, second client device, etc)
Martino8392 further discloses: (determining that the second account identifier is included in the second group). (determining a second price for the item for sale based on the group membership status associated with the second account identifier, the second price being different than the first price). Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller.
Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller. (second account identifier is included in the second group)
(transmitting the second price and the product listing webpage to the second client device). Transmitting and displaying product listings to a user device. Customized classified listings based on social distance can be output to the user, step 390. (see at least Martino8392, fig. 3B, ¶12:10-18), wherein users in a social map from which the social distance is determined, are identified by their user account identifiers. And further as explained above (see at least Martino8392, ¶4:61-64) different social maps can be in reference to different affinity groups.

Regarding claims 4, 13, 20, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Martino8392 discloses:
(enabling the first account identifier to access a benefit associated with members of the first group). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller, and the second group of users eligible for the differential pricing are “enabled” to access the classified listing if they choose to do so.( (“enabling” as claimed).
(generating, for display, the product listing webpage comprising an auction for the item with an auction price). As examples of embodiments of the present invention, an implementation of the above social networking overlay could be implemented in conjunction with e-commerce sites, such as an auction site such as ebay.com, amazon.com, or the like. In such embodiments, reliability of the buyers and sellers can be adjudged based upon feedback from prior sellers and buyers, respectively, and now also based upon 1) social distance of the raters and/or 2) social distance of the buyer or seller in question. (see at least Martino8392, ¶16:4-12).
(determining that the first account identifier is associated with a winning bid for the auction for the item). Since an auction mode is one viable mode of selling/buying in Martino8392, then an account identifier of the member winning bidder is associated with a winning bid (first account identifier is associated with a winning bid for the auction for the item).
It could be argued that Martino8392 does not specifically disclose: (in response to determining that the first account identifier is associated with the winning bid for the auction for the item, enabling the first account identifier to access a benefit associated with members of the first group  and applying the benefit to a winning bid amount of the auction provided by the first account identifier).
As explained, Martino8392 teaches that a person associated with a first account identifier who is a member of a first group and is purchasing an item through the classified listings, is entitled to preferential pricing. Further if the purchase took place in the context of an auction, then this purchase which happens to be “a winning bid” is still entitled to a preferential pricing. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to implement in Martino8392 the above limitations, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner’s note: Regarding the above limitation “enabling the first account identifier to access a benefit associated with members of the first group”, it is noted that the term “enabling” carries no weight in the sense that it is a step that does not do anything. It is a step that can happen but does not have to happen, and is not a positive step. 

Regarding claim 5, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: 
All the limitations of the corresponding parent claims (claims 2 and 4; respectively) as per the above rejection statements.
Martino8392 does not explicitly disclose: (presenting a login page associated with the first group; receiving, via the login page, a password from the first buyer; and determining that the password received from the first buyer via the login page corresponds to a password of the first group).
However Official Notice is taken that it was old and well known in the art at the filing time of the invention having to login for a user to become a member of a social network and for a member to access the SN. 
Trandal6080  further teaches: User account registration (see at least Trandal6080, ¶105). Customer/user account [96] database (see at least Trandal6080, ¶96). User login by submitting a user id and/or password (see at least Trandal6080, fig. 15-16, ¶150). Accordingly, given the facts known in the art before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Martino8392 with Trandal6080, to include user login by submitting a user id and/or password.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since the need to login enables the system to track user/member activities.

Regarding claim 6, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of the corresponding parent claims (claims 2 and 4-5; respectively) as per the above rejection statements.
Martino8392 does not explicitly disclose: (transmitting an electronic communication, via a separate communication path, from the network to first buyer, the electronic communication comprising the password associated with the first group).
As explained the combination of Martino8392 in view of Trandal6080 formulated in the rejection of claim 5, discloses: transmitting a password via electronic communication.
Trandal6080  further teaches: Plurality of modes of electronic communication, including email notifications (see at least Trandal6080, ¶123). Further, Official Notice is taken that email electronic communication was an old and well known mode of communication in the art at the filing time of the invention. 
Accordingly it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martino8392 with Trandal6080 given the facts known in the art before the effective filing date of the claimed invention, in order to include email electronic communication in the classified listings of Martino8392, since email electronic communication, is one of a finite number of identified, predictable transmission modes (communication path) (a finite number of identified, predictable potential solutions) to the recognized need of electronically transmitting  a password for registration, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claims 7, 14, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of the corresponding parent claims (claim 2; and claim 9; respectively) as per the above rejection statements.
Martino8392 discloses: (an age) (see at least Martino8392, ¶11:42-46, 13:54-60).

Regarding claim 8, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of claim 2 as per the above rejection statements.
As explained in the rejection of claim 2 Martino8392 teaches: Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller. Further, it is totally within the context of the SN method and system of Martino8392 that a same user can be associated with any number of different affinity groups (associated with both the second group and a third group), and likewise be associated via different degrees of separation or affinity with any number of other users in those one or more different affinity groups.
Therefore even if it could be argued that Martino8392 may not anticipate the limitation: (wherein the first group comprises a plurality of members that are associated with both the second group and a third group); it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to implement in Martino8392 the above limitations, since the claimed invention is merely a combination of old elements (same user can be associated with any number of different affinity groups and likewise be associated via different degrees of separation or affinity with any number of other users in those one or more different affinity groups), and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation would be that if a limitation existed in the SN method of Martino8392 to only be part of one group, this method would be futile and useless.

Martino8392 further discloses: In one embodiment, only the classified listings of users within the buyer's social map are retrieved from memory (i.e., less than a threshold social distance from the buyer) (see Martino8392, fig. 3A, ¶11:17-24), or based on as affinity group filtering (e.g., affinity group filtering) (see Martino8392, fig. 3A, ¶11:24-26). Therefore social users who are at more than a threshold social distance could be excluded from receiving a webpage with preferential pricing (product listing webpage presented to a second set of buyers who are excluded from the first group). 

Martino8392 does not disclose: (the product listing webpage presented to a first set of buyers associated with the first group comprising a first subset of information that is different from a second subset of information included in the product listing webpage presented to a second set of buyers who are excluded from the first group).
However, the combined system of Martino8392 in view of Trandal6080 (as formulated in the rejection of claim 2) teaches: webpage comprising a first subset of information (first price preferential to members) (a first price to members) that is different from a second subset of information (a second price to the general public) included in the product listing webpage.
As explained above, Martino8392 teaches: Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19), therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller, wherein the scenario of the first price is lower than the second price is comprised in Martino8392 (KSR “Obvious To Try - Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success”).
In any event, Trandal6080 further discloses: Reduced prices to a member of the merchant's customer loyalty program (see at least Trandal6080, ¶13, 122). Webpage displaying “a first price” to members and “a second price” to the general public wherein the first price is a preferential price to loyalty members lower than the second price (see at least Trandal6080, fig. 45, 47, ¶173, 175). (wherein the first price is lower than the second price) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to expand the webpage displaying “a first price” to members and “a second price” to the general public wherein the first price is a preferential price to loyalty members lower than the second price in the combined system of Martino8392 and Trandal6080 (as formulated in the rejection of claim 2), with the further feature taught by Martino8392 of excluding a second set of buyers from the first group of buyers. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since clearly notifying prospective buyers and presenting the listing with the preferential pricing only to those preferred prospective buyers to whom the preferential pricing applies is a common sense mechanism for not wasting resources sending promotions to those to whom the promotions do not apply.

Regarding claim 12, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of claim 2 as per the above rejection statement.
Martino8392 does not specifically disclose: (generating for display, as the indication, a text box comprising text that specifies that the first buyer has been identified by the seller as a member of the first group and that includes the benefit).
However, the combined system of Martino8392 in view of Trandal6080 (as formulated in the rejection of claim 2) teaches: a notification to the first buyer displayed in the product listing webpage comprising an indication of a benefit associated with the first price for the item. 
Trandal6080 further discloses: Text box notification comprising text (see at least Trandal6080, fig. 33, “33000”, fig. 34, “34000”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combined system of Martino8392 and Trandal6080, further with Trandal6080, to include displaying the notification associated with the first price for the item inside a text box in the product listing webpage, since this implementation would be a simple substitution of one known element (i.e., the text box notification taught by Trandal6080) for another known element (i.e., the notification taught by the combined system of Martino8392 and Trandal6080) to obtain the predictable result of making the notification clearly visible to the prospective buyer.

Regarding claim 18, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of the corresponding parent claims (claims 2; claims 9; and claims 16; respectively) as per the above rejection statements.
Martino8392 discloses: (wherein the second group is a subset of the first group). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, Fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller.

Regarding claim 21, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of the corresponding parent claims (claims 2; claims 9; and claims 16; respectively) as per the above rejection statements.
As indicated in the above formulated 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections, until proper clarification is provided, the combination of Martino8392 in view of Detwiler1286 and Trandal6080 as formulated in the rejection of claim 2 is taken to teach the limitation: (wherein a region comprising the benefit is displayed to a first set of buyers that are members of the first group and to a second set of buyers that are members of the second group, wherein interaction with the region to receive the benefit is only available to the first set of buyers).


Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of in view of Detwiler et al. (US 20130311286) (hereinafter “Detwiler1286”), further in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), and further in view of Grier et al. (US 9,818,093) (hereinafter “Grier8093”).

Regarding claim 11, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of claim 2 as per the above rejection statement.
Martino8392 does not explicitly disclose: (wherein the approximate location comprises a facility, the method further comprising: associating the approximate location of the facility with a predetermined band of IP addresses; and determining that the IP address of the client device associated with the first account identifier is within the predetermined band of IP addresses to determine that the approximate location of the first buyer is in the facility).
Detwiler1286 further discloses: the IP address of the merchant server (a facility) may be stored for a merchant in the merchant database or another database of the marketing offer 130 (see at least Detwiler1286, ¶79), therefore the band of the IP address is known; and using the IP address to infer, for example, a location (e.g., zip code, city and state, etc.) of the user (see at least Detwiler1286, ¶80, 83); and proprietary databases of addresses based on Internet traffic flow and Web site registrations (see at least Detwiler1286, ¶99).
Grier8093 further teaches: (IP) address mapping (see at least Grier8093, fig. 1, ¶4:9-24), therefore the band of the IP addresses are part of the mapping and are known. This internet protocol (IP) address mapping, is used to determine that the user 112 is physically located at, or within a vicinity of, the physical location of the merchant system 108(N) (a facility) (e.g., the location of a retail store, within fifty feet of the retail store, etc.). (see at least Grier8093, fig. 1, ¶4:9-24).
Therefore when the combination of Martino8392 in view of Detwiler1286 and Trandal6080 as formulated in the rejection of claim 2 is further modified by Grier8093, there is a comparison of IP address bands between the user and “the facility” and there is also a threshold determination, so that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine in this way, since this modification makes possible to automatically recognize the user location upon the user's physical entrance at the merchant location, or within a defined vicinity of the merchant location (see at least Grier8093, ¶4:9-24).


Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of in view of Detwiler et al. (US 20130311286) (hereinafter “Detwiler1286”), further in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), and further in view of Montgomery et al. (AU 781,666) (hereinafter “Montgomery1666”).

Regarding claim 15, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of claim 2 as per the above rejection statement.
Martino8392 does not explicitly disclose: (determining that no offers to purchase the item have been received from the first group within a threshold period of time; and in response to determining that no offers to purchase the item have been received from the first group within the threshold period of time, transmitting the product listing webpage comprising a second price to the second group).
Martino8392 in view of Trandal6080 teaches: Webpage including first information related to the first price and second information related to the second price. 
Montgomery1666 discloses: In a preferred form, said selling step is continued for a predetermined period of time (within a threshold period of time), for example, one day, one week, or one month, or, until all units are sold. (see at least Montgomery1666, ¶3:4-5). Alternatively, but also preferably, if not all units become sold, the predetermined unit price may be increased. Alternatively, but also preferably, if not all units become sold, the predetermined sale price may be adjusted. (see at least Montgomery1666,  ¶3:26-30)
Per above, Martino8392 teaches a “base” method (device, method or product) listing of items for sale, and Montgomery1666 teaches a “comparable” method listing of items for sale, which offers the improvement of changing the selling price if an item was not sold within a predetermined period of time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Martino8392 and Trandal6080; further in view of Montgomery1666 to include changing the selling price if an item was not sold within a predetermined period of time. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (changing the selling price if an item was not sold within a predetermined period of time) to improve a similar method (selling through a listing) in the same way, wherein this improved functionality for offering price distinction based group affinity criteria is a predictable result within the capabilities of one of ordinary skill in the art.
Further it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the adjusted price of Montgomery1666 as the “a second price” offered to the general public in the webpage of Trandal6080, in the combined system of Martino8392 and Trandal6080; since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, this modification takes into consideration market price demand by exposing the offer to a larger audience.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the feature in the above formulated system of Martino8392, Trandal6080 and Montgomery1666, of changing the selling price if an item was not sold within a predetermined period of time; with the feature taught by the combined system of Martino8392 and Trandal6080 (as formulated in the rejection of claim 8) of excluding a second set of buyers from the first group of buyers, in order to gain the compounded double benefit of each of these individual features (presenting the listing with the preferential pricing only to those preferred prospective buyers to whom the preferential pricing applies and taking into consideration market price demand by changing the selling price if an item was not sold within a predetermined period of time).
Further this modification is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of in view of Detwiler et al. (US 20130311286) (hereinafter “Detwiler1286”), further in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), and further in view of Dogin et al. (US 2014/0172632) (hereinafter “Dogin2632”).

Regarding claim 19, Martino8392 in view of Detwiler1286 and Trandal6080 discloses: All the limitations of claim 16 as per the above rejection statements.
Martino8392 does not disclose: (a number of purchases associated with the first account identifier is greater than a threshold number).
However, Martino8392 discloses: Listing may be customized based trust or rating factors including group affinity (see at least Martino8392, ¶2:16-18, 5:14-16, 10:17-21), and factors such as user satisfaction of prior interactions, responsiveness to correspondences or queries, performance, common interests, common posting forum, a "frequency" factor, and the like (see at least Martino8392, ¶5:39-43).
Dogin2632 further discloses: Offer customization i.e., (rewards) can be based on one or more factors, including but not limited to, frequency of purchase, group discounts that are specific to a group or to the members of an organization, a social network group of friends, purchases based on an event, and proximity in time and location to the event, such as a natural disaster. Rewards can also be made available to an person or entity, including but not limited to, a relative, a friend, a charity that is voluntarily joined, any third party, including an organization or group that may accept donations if, for example, there is a natural or other disaster request for financial assistance. (see at least Dogin2632, par. [0064]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to expand Martino8392, in view of Dogin2632, to include additional customization factors such a number of purchases associated with the first account identifier being greater than a threshold number. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since the additional factors enhances the relevance of the listing customization.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant argues:
Here, the Examiner cherry-picked a set of additional elements from the independent claims and asserted that the claimed invention "does not improve the functioning of a computer nor does the claimed invention improve another technology or technical field
For example, Applicant submits the claims at issue recite a combination of operations that, either individually or in combination, comprise significantly more than any alleged abstract idea. 
Applicant submits that the recited computer functions impose a meaningful limit on any alleged judicial exception such that the claims at issue reflect more than a drafting effort designed to monopolize the alleged judicial exception.
In response:
Examiners are instructed to use the 2019 PEG to examine claims under 35 U.S.C. 101 
A client device, an online marketplace; product listing webpage; a network; a system comprising: one or more computer processors, and one or more computer-readable mediums storing instructions, are indeed the additional elements in association with the identified abstract idea. They have not been “cherry picked” by the examiner as applicant asserts. These additional elements are used in the claims facilitate the execution of steps that the examiner explained are all abstract, such as: to present an online listing, to track the IP address of users, to correlate proximity data and group membership status with benefit criteria, and to display the benefit on a webpage. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). Such steps even in combination, do not represent an improvement to the functioning of a computer, or to any other technology or technical field, nor they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Notably, applicant fails to indicate why these elements are not additional elements, and how and why these steps represent an improvement to the functioning of a computer, or to any other technology or technical field. In other words applicant fails to indicate what specifically is the technology associated with these steps that is improved and/or what is the computer function that is improved.

Applicant argues: The Examiner appeared to allege that virtually all of the elements of the independent claims somehow map to the Examiner's alleged abstract idea.
In response: Applicant argues that the examiner’s position that all the claim steps can be seen as being part of the abstract idea of providing benefit price information on a display” is improper. However it is noted, this assertion is made only after detailing the steps of the method which as indicated are all abstract, and after further explaining what the abstract idea is in the context of the “Certain Methods of Organizing Human Activity” abstract idea grouping.

Applicant argues: Much like Example 37, the claims should be found to be patent eligible because they provide a specific manner of automatically presenting an indication of a benefit including a price of an item to inform the buyer of the available benefit and transmitting a webpage with the indication which results in an improved user interface for electronic devices.
In response: As already previously indicated in the pending rejection, unlike PEG example 37, claim 2, where the claim did not recite any of the judicial exceptions enumerated in the 2019 PEG, the claimed steps of the instant invention represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.

In response: Applicant argues that pars. 14, 23 and 24 teach a process that involves more than performance of well-understood, routine, and conventional activities, as discussed above.
However, the solutions of par. 14 of presenting a first price to a first group and second price to a to a second group based on affiliation.is not a technological improvement but rather a business solution or improvement.
Regarding the claimed feature of “determining an approximate location of online shoppers", Official Notice is taken that it was old and well known in the art at the filing time of the invention that IP-based geolocation services can only provide an approximate measure of geolocation accuracy (e.g., zip code, city, state and country) (“Everything You Need to Know About IP Based Geolocation”, <https://www.if-so.com/geo-targeting/#:~:text=IP%2Dto%2DLocation%20Accuracy&text=IP%2Dbased%20geolocation%20services%20provide,the%20location%20of%20the%20device>).
This limitation cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B

Applicant argues: Furthermore, as explained in more detail below, sufficient evidence has not been provided to establish that these additional elements were well-understood, routine, or conventional at the time of Applicant's disclosure.
In response:
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B.
Here however, the examiner has concluded that the claimed steps of the instant invention represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display. Therefore no steps are considered insignificant extra-solution activity separate from the abstract idea.
Since the analysis with respect to Step 2A Prong Two concluded mere instructions to apply an exception using a generic computer component, then the same conclusion applies here in Step 2B, the claimed steps cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Regarding the claimed feature of “determining an approximate location of online shoppers", Official Notice is taken that it was old and well known in the art at the filing time of the invention that IP-based geolocation services can only provide an approximate measure of geolocation accuracy (e.g., zip code, city, state and country) (“Everything You Need to Know About IP Based Geolocation”, <https://www.if-so.com/geo-targeting/#:~:text=IP%2Dto%2DLocation%20Accuracy&text=IP%2Dbased%20geolocation%20services%20provide,the%20location%20of%20the%20device>).

35 U.S.C. 102/103
Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot in view the new grounds of rejection presented in this office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681